Citation Nr: 1222624	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-09 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip condition.  

2.  Entitlement to service connection for residuals of a right arm injury. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervico-dorsal sprain.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hallux valgus. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right shoulder, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1976 to September 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a low back disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disorder to include as secondary to bilateral hallus valgus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right hip condition, entitlement to service connection for residuals of a right arm injury, whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervico-dorsal sprain, whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hallux valgus, and entitlement to service connection for arthritis of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In April 1987, the RO denied service connection for arthritis of the right shoulder.  The Veteran did not file a notice of disagreement and the decision became final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for arthritis of the right shoulder in April 1987 includes evidence that was not previously before agency decision makers.  The evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

1.  The April 1987 RO decision that denied the Veteran's claim for service connection for arthritis of the right shoulder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for arthritis of the right shoulder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  As to the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), and the duty to assist, given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening the claim.  
New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 1987, the RO denied service connection for arthritis of the right shoulder and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA outpatient treatment records and a 1982 VA examination report.   

The RO found that the service treatment records contained no treatment for a right shoulder disorder and the VA records were negative for a right shoulder disorder.  The RO denied that claim finding that the disorder was not shown. 

Evidence added to the record since the August 1987 denial consists of VA treatment records, private treatment records, and hearing testimony provided by the Veteran before the undersigned.  These records are new since they were not previously of record at the time of the previous decision.  While some of the evidence is immaterial because it does not relate to the arthritis of the right shoulder, the record does contain records from a private examiner in which internal derangement of the right shoulder is diagnosed in July 1986, questionable bursitis of the right shoulder is diagnosed in August 1987, and bursitis of the right shoulder is diagnosed in March 1988.  This evidence is new as it was not previously of record and it is also material as it raises a reasonable possibility of substantiating this claim.  The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a current diagnosis, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen a claim of service connection for arthritis of the right shoulder, and to this extent only, the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that for claims to re-open, VA must notify a claimant of the basis for the prior denial and the evidence and information that is necessary to reopen the claim and establish entitlement to the underlying claim for the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Although a notification letter dated in July 2005 was issued regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, a bilateral foot disorder and a back disorder, it does not comply with Kent.  The letter informed the Veteran when the claims were denied and defined new and material evidence.  However, it did not inform him of the bases for the prior denials of service connection or the information that is necessary to reopen the claims and establish entitlement to the underlying claims for the benefit sought.  Upon remand, the Veteran should be issued a notification letter that complies with Kent.  

During his hearing before the undersigned in February 2012, the Veteran testified that he had been treated in 1981 for problems with his feet by private examiners at the Pittsburgh Podiatry Hospital.  He reported that records from that treatment were not in the claims file.  He reported having several surgeries done including one while he was incarcerated.  When explaining whether the surgeries were done by VA or through a private examiner, his response was inaudible.  The Veteran also testified that after he got out of the military in 1980, he sought medical treatment for disorders of the spine, right shoulder, right hip, and right arm from private examiners.  He stated that records for this treatment have not been associated with the claims file.  He also testified that he was treated by VA sometime after service beginning in 1980, 1982, or 1983.   

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, the case is REMANDED for the following action:

1.  Provide correct and legally sufficient notice to the Veteran regarding his petition to reopen his previously denied claims for service connection for a right shoulder disorder, a bilateral foot disorder and a back disorder, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain complete records of the Veteran's treatment at the VA medical facility in Pittsburgh, Pa., from 1980 to 1982.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records dated beginning in 1980 from the Pittsburgh Podiatry Hospital and any other private facility that treated him for the disorders on appeal including his surgeries for his foot disorder.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above and any other development deemed necessary, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


